Case 2:21-cv-04480-DSF-AFM Document 11 Filed 06/11/21 Page 1 of 1 Page ID #:136
                                                                        JS-6




                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




    FIRE INSURANCE EXCHANGE,              CV 21-4480 DSF (AFMx)
    et al.,
            Plaintiffs,                   Order REMANDING Case

                     v.

    LIBERTY UTILITIES (CALPECO
    ELECTRIC) LLC, et al.
        Defendants.



      In light of the dismissal of the case prior to removal, the case is
    REMANDED to the Superior Court of California, County of Los
    Angeles.

       IT IS SO ORDERED.



    Date: June 11, 2021                  ___________________________
                                         Dale S. Fischer
                                         United States District Judge
